DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filaments must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:
There is no period (.) at the end of Claim 8. Claims must end with a period (.).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-11, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takaoka (US 20160263802).
In regards to Claim 1, Takaoka teaches:  A cushioning structure (Para 0003) comprising a first layer of a three-dimensional structured mat of extruded entangled filaments (Para 0028/0149/192), a second layer of a three-dimensional structured mat of extruded entangled filaments (Para 0149/192) and an intermediate layer between the first layer and the second layer (Para 0149/0192).  
In regards to Claim 2, Takaoka teaches:  The cushioning structure according to claim 1, wherein the first layer and/or the second layer comprise one or more first zones in X-direction (Fig. 3A/3B and Para 0151).  
In regards to Claim 3, Takaoka teaches:  The cushioning structure according to claim 1, wherein the first layer and/or the second layer comprise one or more first zones in Y-direction and/or in Z-direction (Fig. 3A/3B and Para 0151).  
In regards to Claim 6, Takaoka teaches:  The cushioning structure according to claim 1,
In regards to Claim 8, Takaoka teaches:  The cushioning structure (Para 0003) according to claim 1, wherein the one or more first zones of the first layer and/or second layer comprises a three-dimensional structured mat of extruded filaments (Para 0028/0149/192) comprising extruded filaments shaped into a three-dimensional form comprising hills and valleys, hemispheres (Fig. 3B and Para 0216), positive and/or negative cuspates, cups and/or waffles, pyramids, U-grooves, V- grooves, cones and/or cylinders capped with a hemisphere (Fig. 3B and Para 0216)
In regards to Claim 9, Takaoka teaches:  The cushioning structure according to claim 8, wherein the one or more first zones comprise extruded filaments shaped into different three-dimensional forms (Para 0176 – ‘a randomly and helically entangled filament assembly is made, which forms a three-dimensional netted sheet’), wherein the three-dimensional forms can comprise different heights (see difference in filament heights in Figs. 22A-22G).  
In regards to Claim 10, Takaoka teaches:  The cushioning structure according to claim 1, wherein the filaments of the three-dimensional structured mat of extruded entangled filaments are thermally bonded or interpenetrated melt-bonded at their crossing points (Para 0010 – ‘structure comprising a plurality of filaments helically and randomly entangled and thermally bonded together’).  
In regards to Claim 11, Takaoka teaches:  The cushioning structure according to claim 1, wherein the first layer and/or the second layer and/or the intermediate layer comprise a polymer selected from a group comprising thermoplastic elastomeric polymers (Para 0136/0174).  
In regards to Claim 13, Takaoka teaches:  The cushioning structure according to claim 1, wherein the cushioning structure comprises one or more further layers which are selected from the group consisting of a V-lapped nonwoven layer, a three- dimensional woven fabric (Para 
In regards to Claim 14, Takaoka teaches:  The cushioning structure according to claim 1, wherein the first layer and/or the second layer and/or the intermediate layer are thermally (Para 0187), chemically or mechanically bonded together.  
In regards to Claim 15, Takaoka teaches:  The cushioning structure according to claim 1, wherein the cushioning structure comprises an intermediate layer which is selected from the group comprising a woven, a meltblown nonwoven (Para 0229), a carded nonwoven, an air laid nonwoven, a wet laid nonwoven, a knitted fabric, a net, a scrim and a two-dimensional mat of extruded entangled filaments (Para 0015).  
In regards to Claim 16, Takaoka teaches:  The cushioning structure according to claim 1, wherein the cushioning structure is a mattress (Para 0257), a topper or overlay for a mattress, a cushion to support individual body parts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US 20160263802).
In regards to Claim 4, Takaoka teaches:  The cushioning structure according to claim 1, wherein the one or more first zones of the first layer and/or second layer have a residual thickness of at least 70 % of the initial thickness after 1000 repeated compression cycles (Para 0176) and a residual indentation hardness at 25% compression of at least 70 % of the initial indentation hardness after 1000 repeated compression cycles (Para 0252) and an air permeability of at least 10 1/(m2- s) at 200 Pa and a pneumatic gradient of 0.5 (Para 0238) (see note below).  
Takaoka discloses the claimed invention except for the testing of the thickness and compression cycles relative to the specific values as stated above.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the testing to the specific range and values above as tensile/compression testing for beds along with air permeability testing is common in cushioning structures that must withstand use overtime along with comfortability with cooling or heating fibers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to Claim 5, Takaoka teaches:  The cushioning structure according to claim 1, wherein the intermediate layer has an air permeability of at least 10 1/(m2- s) at 200 Pa and a pneumatic gradient of 0.5 (see note below).  
Takaoka discloses the claimed invention except for the testing of air permeability relative to the specific values as stated above.  It would have been obvious In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to Claim 7, Takaoka teaches:  The cushioning structure according to claim 1, wherein the one or more first zones of the first layer and/ or second layer have an initial modulus less than 50 kPa (see note below), and one or more second zones having an initial modulus which is higher than the initial modulus of the one or more first zones (Par 0159 – ‘a range of the pressure is 0.2 to 25 MPa’).  
Takaoka discloses the claimed invention except for the testing of the pressure of the layers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the testing to the specific range and values above as tensile/compression testing for beds with specific pressure or ranges is common in cushioning structures that must withstand use overtime comfortability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to Claim 12, Takaoka teaches:  The cushioning structure according to claim 11, wherein the first layer and/or the second layer and/or the intermediate layer comprises at least 50 wt.% of a polymer (Para 0174 – ‘resins including a polymer, such as polypropylene, etc. or a resin obtained by blending a plurality of kinds of polymers together, etc.’).  
Takaoka discloses the claimed invention except for the testing of the thickness and compression cycles relative to the specific values as stated above.  It would have In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/16/2021